Citation Nr: 0321930	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-13 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 based on 
treatment at a Department of Veterans Affairs medical 
facility from May 4, 1996, to July 11, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his sister-in-law


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 based on VA medical care 
received from May 4, 1996, through July 11, 1996.  The 
veteran testified at a hearing at the RO in May 1997 in 
connection with his appeal.  

On preliminary review of the appeal in February 1999, the 
Board remanded the case to the RO for additional evidentiary 
development which consisted in part of procurement of various 
medical records that had previously been on file but were no 
longer included in the record on appeal.  It was also 
directed that the veteran undergo a VA examination to obtain 
an opinion as to whether he incurred additional disability as 
a result of VA hospitalization and treatment.  The specified 
records and a medical opinion were obtained.  The Board 
remanded the case again in June 2000 to determine whether 
additional information or records had been generated by a 
pending tort claim involving the veteran and the VA and to 
obtain such records if available.  However, in response to 
the RO's request, the VA Regional Counsel declined to release 
any additional information, asserting that medical records 
were available from VA treatment facilities or through the 
veteran, and that any other information or documentation 
acquired in anticipation of litigation was attorney work 
product and therefore not releasable.  The case has been 
returned to the Board for further review on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Regulations to 
implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA have been further clarified by 
the Court in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

The record shows that the RO has not adequately referenced or 
discussed the VCAA in developing and readjudicating the 
veteran's appeal.  Although the RO mailed the veteran a 
letter in February 2002 that advised him of the enactment of 
the VCAA, the letter did not fully explain or comply with the 
requirements of the new law, particularly the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Nor did the letter indicate the extent to which 
the VCAA was or was not satisfied.  Under the VCAA 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
her behalf.  Since August 2002 the Board has cured 
deficiencies in VCAA compliance directly without remanding 
the case in question to the RO, either by mailing its own 
notification letters or by conducting its own development of 
the evidentiary record.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  On May 1, 2003, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) partially invalidated the Board's new VCAA 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003) (DAV case).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
authorized the Board to provide the notifications necessary 
to remedy deficiencies, was invalid because, in providing 
only 30 days for a claimant to respond, it violated the 
statutory provision, found at 38 U.S.C.A. § 5103 (West 2002), 
that permits a claimant one year to respond to such a 
request.  

The decision of the Federal Circuit in the DAV case requires 
that the case be remanded to the RO for compliance with the 
requirements of the VCAA.  It would be contrary to the law 
and potentially prejudicial to the veteran for the Board to 
issue a decision before the VCAA has been satisfied.  See 
Quartuccio, Id; Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  It remains the responsibility of the RO to ensure 
that all notification and duty to assist obligations under 
the VCAA are satisfied in full.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  Efforts should be implemented to 
ensure that all notification and 
development actions required to satisfy 
the VCAA are undertaken with respect to 
the issue on appeal.  

2.  The appeal should be readjudicated.  
If the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be allowed 
a reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



